Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 25 June 1792
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Philadelphia June 25. 1792
My dear Sir

I have duly received your letter of the 25th of May, by duplicates, with the first and second of a set of bills of Exchange for £ 200 sterling, received by you on account of Mr. Church’s bond.
Your former remittance of £ 300 Carolina money was also received and I thought had been acknowledged; but I find by your letter that this was not done. It is not easy for me to give you an idea of the distractions incident to my situation, which alone could account to you for so singular an omission. I shall however rely on your friendship for a proper interpretation of the delay.
It is mortifying to me not to be able now to answer your enquiry concerning my opinion on the points you mention to have been stated to me; your letter having been either mislaid or forwarded to Mr Church and the particulars having escaped my recollection. I must ask you to take the trouble to restate them and you may rely on a speedy answer.
With the truest esteem and most real regard,   I remain Dear sir   Your Obedt. Servant.
A Hamilton
Charles C Pinckney Esqr
